         Case 1:18-cv-00036-CKK Document 11 Filed 01/25/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



ANTHONY MEADOWS

                   Plaintiff,

              v.
                                             Civil Action No. 18-cv-00036-CKK


HUMILITY OUTREACH MISSIONARY
MINISTRIES, INC., and DAVID
GILMORE,

                   Defendants.




         STIPULATION OF DISMISSAL OF ALL CLAIMS WITH PREJUDICE

       Pursuant to this Court’s Order of January 24, 2019 (ECF#10), Plaintiff Anthony

Meadows hereby dismisses all claims against all Defendants with prejudice.



                                              Respectfully submitted,

 Dated: January 25, 2019                       /s/ Dennis A. Corkery____________________
                                               Dennis A. Corkery (D.C. Bar No. 1016991)
                                               WASHINGTON LAWYERS' COMMITTEE
                                               FOR CIVIL RIGHTS AND URBAN
                                               AFFAIRS
                                               11 Dupont Circle, Suite 400
                                               Washington, DC 20036
                                               Phone: (202) 319-1000
                                               Fax: (202) 319-1010
                                               Email: Dennis_Corkery@washlaw.org

                                               Thomas G. Hentoff (D.C. Bar No. 438394)
                                               WILLIAMS & CONNOLLY LLP
                                               725 12th Street, N.W.
                                               Washington, D.C. 20005

                                              1
Case 1:18-cv-00036-CKK Document 11 Filed 01/25/19 Page 2 of 3



                              (202) 434-5000
                              (202) 434-5029 (facsimile)
                              thentoff@wc.com




                              2
         Case 1:18-cv-00036-CKK Document 11 Filed 01/25/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 25th day of January 2019, a copy of the foregoing Stipulation

of Dismissal With Prejudice was served by the CM/ECF system upon all counsel of record.




                                            /s/ Dennis A. Corkery
                                            Dennis A. Corkery




                                                3
